DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “first cylindrical portion” in lines 22 and 22-23 should be written as –first belt cylindrical portion—for consistency in claim language.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “second cylindrical portion” in lines 23 and 24 should be written as –second belt cylindrical portion—for consistency in claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komura (JP 2002-002214, see machine translation) (of record) in view of Takeshi et al. (JP 5374136, see machine translation) (of record), and optionally Mitsuyoshi (JP 02-189202, see machine translation) (of record).

Regarding claim 1, Komura discloses a tire (Fig. 1: 1) comprising: a pair of axially spaced apart annular bead cores (Fig. 1: 7) ([0012]); a carcass ply (Figs. 1-4: 6) extending around both bead cores (Fig. 1: 7) ([0012]), the carcass ply (Figs. 1-4: 6) including a plurality of cords (Figs. 2-4: 13) embedded in a ply covering rubber (i.e. polymer matrix) (Figs. 2-4: 14) ([0014]), the carcass ply having a first radially upper surface and a second radially lower surface disposed opposite the first surface (Figs. 2-4; See also annotated Fig. 2 below as an example), the first radially upper surface defining first portions and second portions interspaced between each first portion (Figs. 2-4; See also annotated Fig. 2 below as an example), each first portion having a thickness greater than each second portion thereby forming throated portions between each cord of the plurality of cords (Figs. 2-4; See also annotated Fig. 2 below as an example); a tread (Fig. 1: 10) for engaging a contact surface ([0012]), the tread (Fig. 1: 10) being disposed radially outward of the carcass ply (Fig. 1: 6); and a belt structure (Fig. 1: 9) disposed radially between the carcass ply (Fig. 1: 6) and the tread (Fig. 1: 10) ([0012]). 

    PNG
    media_image1.png
    501
    666
    media_image1.png
    Greyscale


Takeshi teaches a tire comprising a cord ply such as a carcass ply, belt ply, or the like, which can suppress air accumulation in a tire without applying pre-stuffing ([0001]-[0002]). Takeshi further teaches that the ply, which may be a belt ply, has a first radially upper belt surface (Fig. 6: see where projections 22a lie) and a second radially lower belt surface (Fig. 6: see where projections 22b lie) disposed opposite the first radially upper belt surface (Fig. 6: see where projections 22a lie), the first radially upper belt surface (Fig. 6: see where projections 22a lie) having first belt portions with each of the first belt portions being entirely concentric (i.e. having a common center) with a cylindrical outer surface of an adjacent belt cord (Fig. 6: 2), and the first radially upper belt surface has a corduroy appearance (Fig. 6). The second belt surface has second belt portions with each of the second belt portions being entirely concentric with a cylindrical outer surface of an adjacent belt cord (Fig. 6: 2), and the second belt surface has a corduroy appearance (Fig. 6). Moreover, each first portion joins with an adjacent first portion to form a first linear conjunction (Fig. 6: see where 22a portions converge at linear conjunction), and each second portion joins 
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the belt disclosed by Komura in order to provide the first belt surface having first belt cylindrical portions with each of the first belt cylindrical portions being entirely concentric with a cylindrical outer surface of an adjacent belt cord, the second belt surface having second belt cylindrical portions with each of the second belt cylindrical portions being entirely concentric with a cylindrical outer surface of an adjacent belt cord, the first and second belt surfaces each having a corduroy appearance, each first cylindrical portion joining with an adjacent first cylindrical portion to form a first linear conjunction, and each second cylindrical portion joining with an adjacent second cylindrical portion to form a second linear conjunction such that each first linear conjunction is radially aligned with a corresponding second linear conjunction so as to suppress air accumulation in a tire without applying pre-stuffing, suppress the variation of the cord interval and further improve uniformity of the tire as taught by Takeshi, especially because Komura is silent as to the structure of the belt and merely provides a 
Optionally, it is generally known in the art to provide cylindrical portions in belt surfaces when forming belt plies. For instance, Mitsuyoshi also teaches a tire comprising breaker (i.e. belt) plies (Figs. 1-2: 16a, 16b) with cords (Fig. 2: 26) coated with rubber (Page 4 lines 1-3), wherein each belt ply has a first radially upper belt surface and a second radially lower belt surface disposed opposite the first radially upper belt surface (Fig. 2: see radially top and bottom surfaces of 16a, 16b), the first radially upper belt surface having first belt cylindrical portions with each of the first belt cylindrical portions being entirely concentric (i.e. having a common center) with a cylindrical outer surface of an adjacent belt cord (Fig. 2), the first radially upper belt surface has a corduroy appearance (Fig. 2: see how the surface is composed of linear protrusions/tufts 30 and recesses/throats 28 between the protrusions/tufts), the second radially lower belt surface having second belt cylindrical portions with each of the second belt cylindrical portions being entirely concentric (i.e. having a common center) with a cylindrical outer surface of an adjacent belt cord (Fig. 2), and the second radially lower belt surface has a corduroy appearance (Fig. 2: see how the surface is composed of linear protrusions/tufts 30 and recesses/throats 28 between the protrusions/tufts). Mitsuyoshi further teaches that such a structure easily removes the unevenness of the breaker/belt and ensures there are no air bubbles that remain inside the tire (Page 4 lines 12-14). Although Mitsuyoshi teaches a tire for a heavy duty vehicle, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the same advantages for the breaker/belt taught by Mitsuyoshi would also be applicable to any type of pneumatic tire, such as the ones disclosed by Komura and Takeshi. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify the belt disclosed by Komura in order to provide the first belt surface having first belt cylindrical portions with each of the first belt cylindrical portions being entirely concentric 
The examiner notes that the “first portions and second portions” are very broad and do not expressly require any further structure to the carcass ply. Any portion of the first radially upper surface may be considered to be a second portion so long as it is interspaced between any first portions, which may be any portions of the first radially upper surface that have thicknesses greater than the second portion, such that there are throated portions between each cord in the ply, as disclosed above by Komura.

Regarding claim 5, Komura further discloses that the second radially lower surface of the carcass has second cylindrical portions with each of the second cylindrical portions being partially concentric with a cylindrical outer surface of an adjacent cord (Figs. 2-4; See also annotated Fig. 2 below as an example).

    PNG
    media_image2.png
    483
    538
    media_image2.png
    Greyscale


Regarding claim 6, Komura further discloses that each second cylindrical portion joins with an adjacent second cylindrical portion forming a linear conjunction (Figs. 2-4; See also annotated Fig. 2 above in claim 5 as an example).

Regarding claim 7, Komura further discloses that each second cylindrical portion is defined by a midpoint between two cords on one lateral side of a cord and a midpoint between two cords on the opposite lateral side of the cord (Figs. 2-4; See also annotated Fig. 2 above in claim 5 as an example).

Response to Arguments
Applicant's arguments filed 08/10/2021 have been fully considered but they are not persuasive. 
On page 5 of the Remarks, Applicant argues “Claim 1 has been amended to further recite the belt structure having a first radially upper belt surface and a second radially lower belt surface disposed opposite the first belt surface, the first belt surface having first belt cylindrical portions with each of the first belt cylindrical portions being entirely concentric with a cylindrical outer surface of an adjacent belt 
Applicant has not provided any further explanation or discussion as to why the references of record do not disclose the aforementioned limitations, and thus the examiner refers to the detailed rejection above as to how the references do disclose the claimed limitations. Moreover, the newly added limitations regarding the second belt surface and the radially aligned linear conjunctions are still satisfied by the references of record, as discussed in the detailed rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749